Appeal by the petitioner from a judgment of the Supreme Court at Special Term, entered October 2, 1972 in Tompkins County, which dismissed the petition in its entirety. The proceeding was initiated for the purpose of preventing the respondents from proceeding with a certain educational program which the petitioner contended was in violation of certain laws, rules and regulations. At the time this proceeding came before Special Term the educational program was not in operation as it had been halted pending approval of the State Department of Education. Upon the present record it is apparent that there was no justiciable controversy for the purposes of declaratory judgment and further that there was no present or proposed official action to which a remedy pursuant to CPLR article 78 might be applied. Judgment affirmed, without costs. Herlihy, P. J., Staley, Jr., 'Greenblott,- Sweeney and Kane, JJ., concur.